UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
CHARLES STEVEN CHAUNCY, CASE NO.: 6:21-cv-00158-Orl-78EJK
Plaintiff
v.
MICHAEL CHARLES MAIN
Defendant.

 

DEFENDANT MICHAEL MAIN’S MOTION TO DISMISS COMPLAINT WITH
PREJUDICE UNDER FED. R. CIV. P_12(b) (6) OR, IN THE ALTERNATIVE, UNDER
FED. R. CIV. P 12 (d) TO TREAT THIS MOTION AS A FED. R. CIV. P. 56 MOTION FOR
SUMMARY JUDGMENT AND INCORPORATED MEMORANDUM OF LAW.

Defendant, Michael Main (MAIN), by and through his undersigned counsel files this

motion in response to the complaint and states:

 

 

SUMMARY OF ARGUMENT

In essence, this is the pro se Plaintiff's concealed attempt at a second bite of the apple under Fla.
R. Civ. P 1.540(b) and Fla. R. Civ. P 1.530 which he already filed and listed in the State Circuit
Court in a probate dispute. He is filing this suit essentially to overturn the State Circuit Court
Judge’s decision and to avoid attorney fee provisions under Fla. Stat. §§733.106(1), 733.106(2),
733.106(3) and 733.106(4) if he would have continued to pursue these matters on appeal. The
Plaintiff voluntarily dismissed his 5" DCA appeal regarding the trial Court’s rulings which
essentially was a will contest dispute in probate court. Instead, the Plaintiff now wants this District
Court to substitute for the 5° DCA. The Defendant contends that this suit is barred under the
doctrines of Collateral Estoppel and Res Judicata and requests a dismissal with prejudice from this
honorable Court either under Fed. R. Civ. P. 12 (b) (6) or 12(d) as a Rule 56 Motion.

 

No amount of discovery will save the Plaintiff, Charles Chauncy (CHAUNCY), from the
facts and legal arguments advanced in this Motion as this dispute was fully litigated in the State
Circuit Court Case #2018 11957 PRDL including an appeal to the 5" DCA Case # 5D19-2507.

The 5" DCA appeal was voluntarily dismissed by CHAUNCY. These matters are documented in

1

 
the Public Record. The Defendant requests that this honorable Court take Judicial Notice under
Fed. R. Ev. 201 of the record filings in both the State 7" Circuit Court and 5" DCA cases

referenced above. This State Circuit Court in the probate matter below sat as the trier of fact.

Defendant MAIN’s basis for dismissal of this case is that the doctrines of Collateral

Estoppel and Res Judicata bar this lawsuit. CHAUNCY is pro se.

Documents attached to the Complaint

1. Exh. A- The Last Will and Testament of Addison McNairy dated May 4, 2017.

2. Exh. B- The 7" Judicial Circuit Court’s Order Denying Steven Chauncy’s Amended
Petition for Establishment and Probate of Lost or Destroyed will and Amendment of
Personal Representative and Granting the Petition for Administration by Dennis Lee
Gorden.

3. Exh. C- The November 14, 2028 Affidavit of Michael Main explaining his execution as
witness of the May 4, 2007 will (Plt. Exh. A) filed in the probate case.

4. Exh. D- The December 3, 2018 Affidavit of Attorney Michael Clower, counsel for
CHAUNCY in the probate matter commenting on Plt. Exh. C above, the November 14,
2018 affidavit of Michael Main and filed in the probate case. Note-The Plaintiff,
CHAUNCY has filed suit in this District against his former counsel, Michael Clower. (See
case# 6:20-cv-1288-Orl-78EJK).

5. Exh. E- Unexplained Exhibit of receipts from Halifax River Yacht Club.

Documents not attached to the Complaint but attached to this Motion as
Defendant’s Composite Exh. 1_and Defendant’s Exh. 2,

The Plaintiff did not include the State Circuit Court’s decision after it heard all the witness

testimony and considered exhibits, which included CHAUNCY’S testimony in the probate action,
MAIN’s testimony, Dennis Lee Gorden as well as other witnesses who testified in the probate
case. CHAUNCY makes no reference in this federal court complaint to his Motion for Relief from
Judgment who testified in the probate case filed in the State Circuit probate Court, his attempt to
overturn the trial Court’s ruling under Fla. R. Civ. P. 1.540(b) “Mistakes; Inadvertence; Excusable
neglect; Newly Discovered Evidence; Fraud; etc” or the trial Court’s Order dated 1/24/2020
denying CHAUNCY such relief from Judgment. On July 20, 2019 in correspondence to the
probate trial Judge, lambasting her decision, CHAUNCY accuses the Defendant in his case of
presenting false testimony in the probate matter. CHAUNCY makes no reference to his Motion
for Rehearing on July 15, 2019, his Motion for Relief from Judgment for Newly Discovered
Evidence on October 24, 2019, his Motion for Reconsideration of Court Ruling at Hearing on
January 17, 2020, his Stipulation in 5" District on February 26, 2020, The Stipulated Order on
February 27, 2020, his State Court Stipulation on March 1, 2020 or the Final Order of the 5" DCA
disposing his Appeal on March 17, 2020. (See these court documents attached as Def. Composite
Exh 1), CHAUNCY is most likely pursuing this action in Federal Court because he did not like
the decisions he received in State Court including the ruling the Court rendered under 1.540(b)
and is attempting to avoid Attorney fee provisions under Fla. Stat. §$733.106(1), 733.106(2),
733.106(3) and 733.106(4) by continuing his 5" DCA appeal. Instead, he is asking this court to sit

as Florida’s 5° DCA.

MEMORANDUM OF LAW
I. Fed. R, Civ. P. 12(b)) Standard of Dismissal.

Pursuant to Fed. R. Civ. P. 12(b) (6), a party may move to dismiss a complaint for “failure
to state a claim upon which relief can be granted.” In determining whether to dismiss under Rule
12(b)(6), a court accepts the factual allegations in the complaint as true and construes them in a

light most favorable to the non-moving party. See United Techs Corp. v. Mazer, 556 F. 3d 1260,

3
1269 (11" Cir, 2009). This pleading standard “does not require detailed factual allegations,’ but it
demands more than an unadorned, the defendant unlawfully-harmed-me accusation.” Aschroft v.
Iqbal, 556 U.S/ 662. 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 544,555 (2007).))
Additionally, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,
accepted as true, to ‘state a claim of relief that is plausible on its face.’” Jd. (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff
pleads factual content that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Jd. Generally, in deciding a motion to dismiss, “[t]he scope of
the review must be limited to the four corners of the complaint.” St George v. Pinellas Cty., F.

3d 1334, 1337 (11" Cir. 2002).

In Brooks v. Blue Cross & Blue Shield. Inc., 116 F. 3d 1364, 1369 qai® Cir. 1997) our
circuit has held “where the plaintiff refers to certain documents in the complaint and those
documents are central to the plaintiff's claim, then the Court may consider the documents part of
the pleading for purposes of Rule 12(b)(6) dismissal, and the defendant’s attaching such
documents to the motion to dismiss will not require conversion of the motion into a motion for

summary judgment”.

In this case, CHAUNCY references the probate proceedings in the State Circuit Court in
his pro se Federal Complaint under section II, “Statement of Claim”, including reference to the

probate court’s adverse ruling.

In Haddad v. Dudek and Russ case #3:10-cv-414-5-34TEM Middle District Judge Morales

addressed the issue of collateral estoppel raised in a Motion to Dismiss:

A party may raise an affirmative defense, such as collateral
estoppel, in a Rule 12(b) (6) motion, where the existence
of the defense can be judged on the face of the complaint.
Concordia v. Bendekovic, 693 F.2d 1073, 1075 (11th Cir.
1982); Stephens v. State Farm Fire and Cas. Co., No. 1:03-
CV-3094-JTC, 2004 WL 5546250, at *1 (N.D. Ga. June
23, 2004), aff'd, 149 F. App’x 908 (11th Cir. 2005). In
considering such a challenge, the Court may take judicial
notice of and consider documents which are public records
that are attached to the motion to dismiss, without
converting the motion to dismiss into a motion for
summary judgment. This is based on the fact that such
documents are “public records that [are] ‘not subject to
reasonable dispute’ because they [are] ‘capable of accurate
and ready determination by resort to sources whose
accuracy [can] not reasonably be questioned.’” Horne v.
Potter, 392 F. App’x 800, 802 (11th Cir. 2010) (quoting
Fed. R. Evid. 201(b)). Moreover, “a court may take notice
of a another court’s order. . . for the limited purpose of
recognizing the ‘judicial act’ that the order represents or
the subject matter of that litigation.” United States v.
Jones, 29 F.3d 1549, 1553 (11th Cir. 1994). “If the
complaint contains a claim that is facially subject to an
affirmative defense, that claim may be dismissed under
Rule 12(b) (6). LeFrere v. Quezada, 582 F.3d 1260, 1263
(11th Cir. 2009).

I. Fed. R. Civ. Pro. 56 Summary Judgment Standard the Defendant alternatively requests
that under Fed. R. Civ. P (2)(d)this Motion be treated as a Summary Judgment Motion.

Summary judgment is appropriate only when the Court is satisfied that “there is no genuine
issue as to any material fact and that the moving party is entitled to judgment as a matter of law.”
Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if the record taken as a whole could lead a
rational trier of fact to find for the nonmoving party.” Baby Buddies, Inc. v. Toys “R” Us, Inc., 611
F.3d 1308, 1314 (11th Cir. 2010). A fact is “material” if it may affect the outcome of the suit under
governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “A court must decide
‘whether the evidence presents a sufficient disagreement to require submission to a jury or whether

it is so one-sided that one party must prevail as a matter of law.’” Hickson Corp. v. N. Crossarm

Co., Inc., 357 F.3d 1256, 1260 (11th Cir. 2004)(citing Anderson, 477 U.S. at 251). In ruling on a
motion for summary judgment, the Court views all evidence and draws all reasonable inferences
in favor of the non-moving party. Scott v. Harris, 550 U.S. 372, 380 (2007); Tana v. Dantanna’s,

611 F.3d 767, 772 (11th Cir. 2010).

In this case, Defendant MAIN alternatively requests that this honorable Court treat this
Motion as a R. 56 motion under Fed. R. Civ. Pro 12 (d) and to consider his attached exhibits which
are all State Circuit Court documents found on the 7" Circuit Court’s docket of Volusia County
Case #2018 11957 PRDL and the 5° DCA Case # 5D19-2507 (Def. Composite Exh. 1) in order to
dismiss this case with prejudice based upon the doctrines of Collateral Estoppel and Res Judicata.
Def. Exh. 2, CHAUNCY’s letter to the State Circuit Court Judge who decided the issues, is not
listed on the Circuit Court’s Docket but the Defendant requests this honorable court to consider it
because CHAUNCY was alleging MAIN’s fraudulent testimony to the Circuit Court on July 20,

2019 and again in his October 24, 2019 Motion to the State Court under FLA. R. Civ. P. 1.540(b).

I. Florida’s Preclusion Law Applies to Chauncy’s Complaint.
In Barrington v. Florida Department of Health, 112 F. Supp. 2d 1299, 1304- 1305 (M.D.

Orl. Fla. 2000) Judge Weisman analyzed Florida’s Preclusion Law:

Florida's Preclusion Law

Florida courts recognize the preclusive effect of state
court decisions upholding administrative
determinations. See, e.g., In re Louis S. St. Laurent,
1,991 F.2d 672 (11th Cir.1993); School Bd. of
Seminole County v. Unemployment Appeals
Comm'n, 522, So. 2d 556, 556-57 (Fla.Dist.
Ct.App.1988).

I. Collateral Estoppel
It is well established in Florida that parties are
estopped from litigating issues that have already been

decided in a prior administrating proceeding apart from

6
direct review of the agency decision by the Florida
district court of appeals. See Coulter v. Davis; City of
Bartow vy. Public Employees Relations Comm'n 382
So. 2d 311, 313 (Fla.Dist.Ct.App.1979). Under Florida
law, the following elements must be established before
collateral estoppel may be invoked: 1.) the issue at
stake must be identical to the one decided in the prior
litigation; 2). the issue must have been actually
litigated in the prior proceeding; 3.) the prior
determination of the issue must have been a critical and
necessary part of the judgment in that earlier decision;
and 4.) the standard of proof in the prior action must
have been at least as stringent as the standard of proof
in the later case. Jn re Yanks, 931 F.2d 42, 43 n. 1 (11th
Cir.1991); In re Halpern, 810 F.2d 1061, 1064 (11th
Cir.1987); In re Scarfone, 132 B.R. 470, 472 (Bankr.
M.D.Fla.1991); see also Mobil Oil Corp.  ¥v.
Shevin, 354 So. 2d 372, 374 (Fla.1977).

2. Res Judicata

It is also well established that Florida courts would
accord res judicata effect to all issues which could have
been raised before the district court of appeals on direct
review of the administrative agency's
decision. See Key Haven v. Board of Trustees of
Internal Improvement Trust Fund, 427 So. 2d 153,
157-58 (Fla.1982). City of Bartow v. Public Employees
Relations Comm'n, 382 So. 2d 311, 313 (Fla.
Dist.Ct.App.1979). The general principle behind the
doctrine of res judicata is that a final judgment by a
court of competent jurisdiction is absolute and puts to
rest every justiciable issue, as well as every issue that
has been actually litigated. Gordon v. Gordon, 59 So.
2d 40 (Fla.1952); Lake v. Hancock, 38 Fla. 53, 20 So.
811 (1896). However, this principle only applies when
the elements of res judicata are present and the doctrine
is properly applied. Gordon, 59 So. 2d at 43.

For the application of res judicata, Florida requires
four factors to be present: 1.) identity of thing sued
for; 2.) identity of the cause of action; 3.) identity of
the parties; and 4.) identity of the quality in the person
for or against whom the claim is made. Casines v.
Murchek, 766 F.2d 1494, 1495 (11th Cir.1985)
(applying Florida law). Where the second suit is upon
the same cause of action and between the same parties
as the first, res judicata applies. The first judgment is
conclusive as to all matters which were or could have
been determined. 766 F.2d at 44; Prall v. Prall, 58
Fla. 496, 50 So. 867, 870 (1909).

It is also a settled rule that, when the second suit is
between the same parties but based upon a different
cause of action from the first, the prior judgment will
not serve as an estoppel except as to those issues
actually litigated and determined. The determining
factor in deciding whether the cause of action is the
same is whether the facts or evidence necessary to
maintain the suit are the same in_ both
actions. Albrecht v. State, 444 So. 2d 8, 12 (Fla.1984)
(citations omitted) superseded by statute on other
grounds, as stated in Bowen v. Florida Dep't of Envil.
Regulation, 448 So. 2d 566 (Fla.Dist.Ct.App.1984),
approved and adopted, 472 So. 2d 460 (Fla. 1985).

A. Collateral Estoppel applies to this federal action filed by CHAUNCY:

1. The issue at stake must be identical to the one decided in the prior litigation. The issue
in this case is allegedly fraudulent testimony of Defendant MAIN in the probate

proceedings. CHAUNCY raised that issue below, lost and then abandoned his appeal.

2. The issue must have been actually litigated in the prior proceeding. The issues of newly
discovered evidence and fraud were raised, considered and ruled upon by the State Circuit

Court.

3. The prior determination of the issue must have been a critical and necessary part of the
judgment in that earlier decision. The prior determination of the State Circuit Court based
upon CHAUNCY’s Motion to Set Aside The Judgment was an integral part of sustaining

the State Circuit Court’s decision.
4. The standard of proof in the prior action must have been at least as stringent as the
standard of proof in the later case. The federal standard of proof is similar as the Florida
Rules of Civil Procedure are patterned from the Federal Rules. Both require clear and
convincing evidence. (See Cox v. Burke, 706 So. 2d 43, 47 (Fla. 5" DCA 1998); Villasenor
v. Martinez, 991 So. 2d 433, 436 (Fla. 5" DCA 2008) and compare Harre v. A. H. Robbins
Co., 750 F. 2d 1501, 1503 (11" Cir. 1985); Booker v. Dugger, 825 F. 2d 281, 283 (11" Cir.

1987); Waddell v. Hendry Cty. Sheriff's Office, 329 F. 3d 1300, 1309 (11th Cir. 2003).

B. Res Judicata applies to this Federal action filed by CHAUNCY:
1. Identity of thing sued for. Both the State Circuit Court and the federal action pertain to
the same thing sued upon in the State Circuit Court-A will contest and the Defendant’s

allegedly fraudulent testimony in that case.

2. Identity of the cause of action. In both this Court and the State Circuit Court,
CHAUNCY alleged fraudulent testimony of MAIN should not have been relied upon by

the State Circuit Court.

3. Identity of the parties. CHAUNCY is a party in both actions. Defendant MAIN was a
witness who testified in the probate matter and whose testimony was evaluated twice by
the State Circuit Court, once at trial and once after review under Fla. R. Civ. P. 1.540(b).

CHAUNCY abandoned his appeal to the 5" DCA of those State Circuit Court decisions.

4, Identity of the quality in the person for or against whom the claim is made. In both cases

CHAUNCY accuses MAIN of fraudulent testimony in the probate case.
IV. Conclusion

CHAUNCY raised his concerns about the allegedly fraudulent testimony of Defendant
MAIN to the State Court in his probate battle, through his lawyer. The State Circuit Court issued
adverse rulings to CHAUNCY after considering the issues he raised and after sitting as the trier
of fact. CHAUNCY abandoned his 5th DCA appeal. He now wants this honorable Court to sit as
the 5 DCA and has decided to sue his former counsel by separate suit in this District because he

was unhappy with the outcome he obtained in state court.

Wherefore, the Defendant respectfully requests this honorable Court to issue an Order

Dismissing the Complaint with prejudice.

L.R. 3.01(g) CERTIFICATION

The undersigned counsel insisted on discussing this Motion pursuant to L.R. 3.01 (g) with
the Plaintiff, but the Plaintiff contends a telephone conference would be inconvenient for him until
after March 17". (See attached Def. Exh. 3 emails between the office of the undersigned counsel
and the Plaintiff). The undersigned counsel’s office attached L.R. 3.01(g) and a copy of the Middle
District Pro Se Litigant Guide for the Plaintiff to assist him in understanding and complying with
the Middle District’s Rules. Therefore, the undersigned counsel has not been able to confer with
the Pro Se Plaintiff under L.R. 3.02 (g) (2) and will proceed under L.R 3.01 (g) (3) “unavailability”

and supplement this certification.

10
CERTIFICATE OF SERVICE
| HEREBY CERTIFY that the above Motion was delivered to the addresses listed below via email
on this day of March 16, 2021 using the CM/ECF electronic filing system, which electronically
notifies those parties of record and by a separate email the pro se Plaintiff at

chauncys60@gmail.com.

/s/ Frederick C. Morello
Frederick C. Morello, Esquire
Florida Bar No: 0714933
Frederick C. Morello, P.A.

111 N. Frederick Ave., 2" Floor
Daytona Beach, FL 32114
Phone: (386) 252-0754

Fax: (386) 252-0921
live2freefly@gmail.com
adminasst@fcmesq.com

SERVICE LIST

Charles Steven Chauncy
2620 Bluefield Ave.
Nashville, TN 37214
Chauncys60@gmail.com

11
IN THE CIRCUIT COURT OF THE
SEVENTH JUDICIAL CIRCUIT, IN AND
FOR VOLUSIA COUNTY, FLORIDA

IN Re: ESTATE OF: Case No: 2018 11957 PRDL
Division: 10

ADDISON WOOLLEN McNAIRY,

Deceased

/

DENNIS LEE GORDEN,

Petitioner,
Vv.

STEVEN CHAUNCY,
Respondent.

STEVEN CHAUNCY,
Petitioner,
Vv.

Unknown Heirs of Addison Woollen McNairy,
Deceased and Dennis Lee Gorden,

Respondents.
/

ORDER DENYING MOTION FOR RELIEF
FROM JUDGMENT FOR NEWLY DISCOVERED EVIDENCE

This matter came on for hearing on January 9, 2020 upon the Motion for Relief from
Judgment for Newly Discovered Evidence filed, pursuant to Fla. R. Civ. P. 1.540(b), by Steven
Chauncy. The court had previously entered an Order Denying Petition for Establishment and
Probate of Lost or Destroyed Will and Appointment of Personal Representative filed by Steven
Chauncy and Granting Petition for Administration filed by Dennis Lee Gorden on July 5, 2019.
Steven Chauncy timely filed a Motion for Rehearing on July 15, 2019 and, after the court denied
that Motion for Rehearing on July 19, 2019, he filed a timely Notice of Appeal of the Order on
August 19, 2019. Subsequently, Steven Chauncy filed a Motion for Relief from Judgment for

Newly Discovered Evidence on October 24, 2019; the Fifth District Court of Appeal entered an

LECT
DEFENDANT'S

2

8 EXHIBIT
S Composite }
3

&

    
Order relinquishing jurisdiction to this court until January 27, 2020 to allow this court to hear
and rule on that Motion.

The evidence presented at the hearing on the Motion for Relief from Judgment for Newly
Discovered Evidence showed that on August 4, 2019, one month after the court Order Denying
his Petition for Establishment and Probate of Lost or Destroyed Will, Steven Chauncy emailed
two individuals associated with the Halifax River Yacht Club asking them to “check with the
HRYC restaurant/bar to see if there are any records of any charges to Mac’s (the decedent)

HRYC account on May 4, 2007?” That information could be important as the court’s Order
denying his petition was based on lack of competent, substantial evidence that the testator and
the witnesses were not in the presence of each other when each signed the May 4, 2007 Will at
the Halifax River Yacht Club.

The Commodore of the Halifax River Yacht Club, Chris Brown, testified that he
requested office staff to check computer records based upon Mr. Chauncy’s email request.
Office staff were able to locate computer records that revealed that the testator, the two witnesses
and the attorney who drafted the Will and served as notary, each members of the Halifax River
Yacht Club, ordered food and/or drink on May 4, 2007. Mr. Brown also instructed office staff to
continue looking for the actual order slips (called “chits”) from that day despite the fact that they
routinely kept paper records for only 7 years. Approximately one month later, while moving
boxes in the storage room, office staff did find the paper chits from the May, 2007 time frame in
question. The actual chits showed additional information than the previously found summary:
the orders from the testator, witnesses and the attorney were input into the computer sequentially

and showed the time and location of where the orders were placed.
Mr. Brown testified that the sequential nature of the orders likely meant that these
individuals were at the same table or close to one another. On cross-examination, he admitted
that the chit does not say where each member was sitting or who else was at that location.
Pictures of the Flag Room, the only room used for lunch at the Halifax River Yacht Club, were
also introduced into evidence by Steven Chauncy. These pictures showed that, due to the size of
the room, anyone who was in that room would be able to see who else was in the room, as well
as who entered or left the room.

Courts are required to be circumspect in granting a new trial based on newly discovered
evidence. Cleveland v. Crown Financial, LLC, 212 So. 3d 1065, 1068-69 (Fla. Ist DCA 2017),
quoting Hooks v. Quaintance, 71 So. 3d 908, 911 (Fla. Ist DCA 2011). Such a motion for new
trial should not be granted unless: (1) the evidence couldlnave been discovered before trial by
exercise of due diligence; (2) is material and not merely cumulative or impeaching; and, (3) will
probably change result if a new trial is granted. King v. Harrington, 411 So.2d 912, 915 (Fla. 2d
DCA 1998).

A new trial based on newly discovered evidence is warranted only where the evidence
was discovered after the trial and could not have been discovered before the trial by the exercise
of due diligence (emphasis supplied). Cleveland v. Crown Financial, 212 So. 3d at 1069: see
also Belk v. McKaveney, 903 So.2d 337 (Fla. 2d DCA 2005)(Rule 1.540(b){2) does not offer
relief to parties who could have discovered the evidence in time to file a motion for rehearing).
The movant has the burden to show the exercise of due diligence and it is not sufficient to merely

show that the evidence was not known or discovered prior to trial. Brown v. McMillian. 737

 

So.2d 570,571 (Fla. lst DCA 1999); King v. Harrington, 411 So. 2d at 915(a party must make

his vigilance apparent and it is not sufficient to merely show that the evidence was not
discovered or known until after trial).. Steven Chauncy has not met his burden to prove due
diligence was exercised. He testified that he “had no idea the chits would have existed” prior to
trial but gave no explanation why he didn’t ask the Halifax River Yacht Club to look for them
prior to trial, or even by the date of the Motion for Rehearing, as he did on August 4, 2019, such
request being made only after the court’s Order denying his petition and Motion for Rehearing.
Steven Chauncy’s counsel argues that the due diligence requirement is not inflexible and
relies on the cases of Cluett v. Dept. of Prof. Regulation, 530 So. 2d 351, 355 (Fla. Ist DCA

1988) and Jackson v. State, 416 So.2d 10 (Fla. 3d DCA 1982). Those cases predate the more

 

recent and in depth Rule 1.540(b) analysis cases cited above. Furthermore, Chauncy’s cited
cases focus on the third prong of the Rule 1.540(b) analysis to find that, if the evidence would
have probably changed the result of the trial, the due diligence requirement should not be
inflexible. Id. Such is not the case here.

Examining the second prong of the Rule 1.540(b) analysis, the court would find that the
new evidence is material and not merely cumulative. It does appear, however, that the use of the
evidence would be primarily for impeachment purposes as it would be presented to persuade the
court to change its’ findings that were based upon credibility issues. Nevertheless, the more
important focus is on the third prong of the Rule 1.540(b) analysis as the court does not find that
the new evidence would change the result if a new trial was granted.

The chits do show that each individual in question ordered food from the Flag Room of
the Halifax River Yacht Club on May 4, 2007 and the photos suggest that they probably saw
each other there. However, this new information does not constitute substantial competent
evidence that they were in the presence of each other at the time the Will was executed. Steven

Chauncy asks the court to extrapolate that because they each ordered lunch that day, there were
in each other’s presence at the time of the Will’s execution. To make that finding, the court
would have to make assumptions as the new information provided by the new evidence does not
prove the facts of the Will's execution.

Therefore, since Steven Chauncy has not met his burden of showing the evidence could
have been discovered before trial or the Motion for Rehearing by the exercise of due diligence,
together with the fact that the newly discovered evidence would not change the result of the trial,
his Motion for Relief from Judgment for Newly Di scovered Evidence must be DENIED.

DONE and ORDERED in chambers, Volusia County, FL, on this _

 

e-Signed 1/24/2020 12:59 PM 2018 11957 PRDL

Circuit Judge
Filing # 92579378 E-Filed 07/15/2019 04:28:57 PM

IN THE CIRCUIT COURT, SEVENTH JUDICIAL CIRCUIT
IN AND FOR VOLUSIA COUNTY, FLORIDA

 

PROBATE DIVISION
IN RE: The Estate of File No. 2018-11957-PRDL
Division: 10
ADDISON WOOLLEN MCNAIRY
Deceased
!
DENNIS LEE GORDEN

Petitioner/Counter-Respondent

vs.

STEVEN CHAUNCY,
Respondent/Counter-Petitioner
/

STEVEN CHAUNCY,
Petitioner,

vs.

Unknown Heirs of Addison Woollen McNairy,
deceased and Dennis Lee Gorden,
Respondents,

MOTION FOR REHEARING

COMES NOW the Petitioner, STEVEN CHAUNCY, by and through his undersigned
counsel and files this Motion for Rehearing pursuant to Fla. R. Civ. P. 1.530 and in
support would show:

1. The court conducted an evidentiary hearing with respect to the admission

of the lost or destroyed will of the decedent on June 10, 2019 at the time of
the hearing the Court took the matter under consideration.
2. The Court entered a final Order on the Petition for Establishment and
Probate of Lost or Destroyed Will and Appointment of Personal
Representative Filed by Steven Chauncy and Granting Petition for
Administration filed by Dennis Lee Gorden on July 5, 2019.

3. The Motion for Rehearing is timely filed.

4, The basis for the court's ruling was that the lay witness’ testimony
contained more detail than that of the attorney who drafted and conducted the will
signing. Said attorney testified that the method of execution was in conformity with his
routine practice and that he would not seek the signature of the witnesses outside the
presence of the testator. The attorney is an officer of the Court and as such Is held to a
higher standard than the lay witness. To disregard the attorney's testimony and rule
that “the greater weight of the evidence leads this court to believe that short cuts were
taken” goes against public policy since the majority of attorneys who draft wills and
trusts do so in great numbers which would preclude detailed recall of such executions.
lf such standards are held to hold less weight then a lay person who is a friend of the
defendant and therefore biased, then any will signing conducted by an attorney could
be attacked solely on the basis that the attorney does so many document executions he
does not recall the detalls of the specific execution.

5. The lay witness Michael Maln claims to be able to recall with specificity the
details of what would have been to him a mundane action that occurred 12 years prior.
Such complete recall of the events Is In itself suspect.

WHEREFORE the Petitioner respectfully requests rehearing in this matter.
| hereby certify that a true and correct copy of the foregoing has been

provided by e-mail through the e-fillng portal to Jerry B. Wells, Esq.
Esarvelerrywells@cfl.rr.com: jerrywellsassist@cfl.r.com this Hy of

LAG 20/49

i,

EVERY &SJACK LZ
BY: (0

MELVIN STACK, ESQUIRE

Fl. Bar # 297798

444 Seabreeze Blvd., Suite 1003

Daytona Beach, Fl 32118

Phone: (386) 255-1925

Telefax: (386) 255-9118

e-mail: anne_melstackpa@bellsouth.net
service.melstack@gmall.com
Filing # 97844612 E-Filed 10/24/2019 04:43:51 PM

IN THE CIRCUIT COURT FOR VOLUSIA COUNTY,

 

FLORIDA PROBATE DIVISION
IN RE: ESTATE OF Case No. 2018 11957 PRDL
ADDISON WOOLLEN McNAIRY, Division: 10
Deceased
DENNIS LEE GORDEN,

Petitioner/Counter-Respondent

¥.

 

STEVEN CHAUNCY,
Respondent/Counter-Petitioner
/
STEVEN CHAUNCY,
Petitioner,
v.

Unknown Heirs of Addison Woollen
MeNairy, Deceased, and Dennis Lee Gorden,
Respondents.

 

/
MOTION FOR RELIEF FROM JUDGMENT FOR NEWLY DISCOVERED EVIDENCE

Respondent/Counter-Petitioner STEVEN CHAUNCY, by and through his undersigned
counsel, files this Motion for Relief from Judgment in accordance with Rule 1.540(b) of the Florida
Rules of Civil Procedure, and alleges the following:

1. This cause came before the Court on DENNIS LEE GORDEN’s Motion to
Determine Validity of Will (doc, 52) of the Last Will and Testament dated May 4, 2007 and
Petition for Administration (doc. 10) for probate of the Last Will and Testament dated July 6, 2018
and STEVEN CHAUNCY’s Amended Petition for Establishment and Probate of Lost or
Destroyed Will and Appointment of Personal Representative Administration (doc. 36) for probate

of the Last Will and Testament dated May 4, 2007 (collectively, the “Pleadings”).

Page i of 5
2. The Court held an evidentiary hearing on the foregoing Pleadings on June 10, 2019
(the “Hearing”). The Court entered an Order Denying Petition for Establishment and Probate of
Lost or Destroyed Will and Appointment of Personal Representative Filed by Steven Chauncy and
Granting Petition for Administration Filed by Dennis Lee Gorden (doc. 66) (the “Order’”) on July
5, 2019.

3. STEVEN CHAUNCY moves for relief from the Order for newly discovered
evidence. Under Fla. R. Civ. P. 1540(b) a motion for relief from a judgment, decree, order or
proceeding for reasons of mistake, inadvertence, surprise, excusable neglect or newly discovered
evidence must be made not more than one year after the judgment, decree, order or proceeding
was entered or taken.

4, New evidence came to the attention of STEVEN CHAUNCY which materially
affects his substantive rights in this matter. Such evidence is not merely cumulative or impeaching
and will in all likelihood change the result if a new trial is had in this action.

5. Such evidence was not discovered, and by due diligence could not have been
discovered, until September 20, 2019, after the expiration of time for filing a motion for a new
trial.

6. At the Hearing, MICHAEL C, MAIN, one of the witnesses to the decedent’s Last
Will and Testament dated May 4, 2007 (the “Will”), testified that he did not see the decedent sign
the Will and did not see the decedent at all that day.

7. D, MICHAEL CLOWER, ESQ, the attorney who drafted and notarized the Will,
gave competing testimony at the hearing that the decedent and the witnesses signed the Will in the
presence of each other in the Flag Room at the Halifax River Yacht Club in Daytona Beach,

Florida. CLOWER also testified that he did not remember the specific positions of the decedent

Page 2 of 5
and the witnesses when the Will was executed. However, CLOWER testified as to his extensive
experience practicing estate planning in the state of Florida and the policy he follows religiously
when executing estate planning documents. CLOWER testified that he always has the testator
and the witnesses to a Last Will and Testament sign in the presence of each other and that was the
procedure CLOWER followed when he had the testator execute his Will on May 4, 2007,

8. Although the Court found the testimony of both MAIN and CLOWER to be
credible, the Court decided to follow MAIN’s testimony instead of CLOWER’s testimony
because MAIN was able to provide details of the execution and CLOWER was not. The Court
found that the greater weight of the evidence presented led the Court to believe that testator and
the witnesses were not in the presence of each other when each signed the Will.

9. After entry of the Court’s Order, CHAUNCY wrote a letter to the Court expressing
his dissatisfaction with the Order and forwarded a copy of the letter to the Halifax River Yacht
Club Commodore, Chris Brown. The letter itself was not of any evidentiary or legal import, but
sending the letter resulted in a completely unanticipated yet highly proactive result. After
BROWN received the letter, BROWN looked into the matter raised in the letter he received, and
located a copy of lunch orders the Club maintained from 2007. BROWN sent CHAUNCY a copy
of the lunch orders from the day the testator executed his Will, which included the testator, MAIN,
CLOWER and the second witness to the Will, Robert Weber. The chit numbers of the testator,
witnesses and notary were consecutive, which leads to the conclusion that the four men were
having lunch at the Halifax River Yacht Club at the same time. At that time, Brown could not find
the actual chits from that day, only a copy of all the orders which showed the members’ chit

numbers.

Page 3 of 5
10. BROWN did not stop his investigation but continued his review of the 2007 Club
documents, On September 20, 2019, BROWN located the chits from the Flag Room on May 4,
2007 showing that the two witnesses, the testator and the notary were present in the Flag Room
for lunch on the day the Will was executed. Attached as Exhibit A and incorporated herein are
copies of the Halifax River Yacht Club chits of MICHAEL C. MAIN, ROBERT WEBER, D.
MICHAEL CLOWER and ADDISON WOOLLEN McNAIRY from May 4, 2007.

11. he newly discovered evidence contradicts the statement of witness MICHAEL
C. MAIN that he did not see the decedent the day the 2007 Will was executed. Such evidence is
not merely cumulative or impeaching and will in all likelihood change the result if a new trial is
had in this action. The greater weight of the evidence supports CLOWER’s testimony that the
witnesses and the decedent signed the Will in the presence of one another at lunch in the Flag
Room of the Halifax River Yacht Club on May 4, 2007.

12. No reasonable basis existed to believe that a restaurant or club would have orders
from 2007 maintained and preserved twelve years later, and that such orders (or chits) would
identify specific people in a specific room on a specific day over a decade ago. The letter sent by
CHAUNCY, copied to BROWN, was not sent for the purpose of seeking this information; the
independent volition of BROWN to research and provide this unanticipated information resulted
in the newly discovered evidence. Rule 1.540 exists for the specific purpose for allowing the Court
to consider this type of newly discovered evidence, particularly when that evidence fundamentally

probative on the key issue determined by this Court.
WHEREFORE, Defendant/Counter-Petitioner moves this Honorable Court for an Order

Granting Motion for Relief from Judgment for Newly Discovered Evidence.

Page 4 of S
Dated this 24th day of October, 2019.

By:

ASTRID DE PARRY, P.A.

ly Hl

Alyson G. Mbrelli, Esquire

Florida Bar No. 0586110

107 East Church Street

DeLand, FL 32724

Phone: (386) 736-1223

Facsimile: (386) 736-1022

Email address: email@delandattomey.com
Attorney for STEVEN CHAUNCY

 

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
email through the electronic portal to Jerry B. Wells, Esquire, attorney for Dennis Lee Gordon, at
eservejerrywells@cfl r.com and jerrywellsassist@écfl.rr.com this 24th day of October , 2019.

Holy, Wy

Alyson G, Mprelli Esquire

TAWP Does\Chaunoy, Steven\Estate of Addison W. McNairy\Pleadings\Drafts\Mation for Relief from Judgment For Newly Discovered

Evidence NAS Redline ACCEPTED. docx

Page 5 of 5

 
Filing # 101861218 E-Filed 01/17/2020 03:22:29 PM

IN THE CIRCUIT COURT FOR VOLUSIA COUNTY,
FLORIDA PROBATE DIVISION

IN RE: ESTATE OF Case No, 2018 11957 PRDL

ADDISON WOOLLEN McNAIRY, Division: 10
Deceased
{
DENNIS LEE GORDIEN,
Petitioner/Counter-Respondent

v.
STEVEN CHAUNCY,

Respondent/Counter-Petitioner
/

 

STEVEN CHAUNCY,
Petitioner,

v.
Unknown Heirs of Addison Woollen McNairy,

Deceased, and Dennis Lee Gorden, Respondents.
/

 

 

MOTION FOR RECONSIDERATION OF COURT. RULING AT HEARING
Respondent/Counter-Petitioner/Petitioner STEVEN CHAUNCY, by and through his undersigned
counsel, hereby files this Motion for Reconsideration of Court Ruling at Hearing of January 9, 2020, and
states as follows:

1, On November 26, 2019, this Court entered an Order Granting Motion to Stay
Proceedings Pending Appeal (doc. 105).

2. In said Order, the Court found that imposing a bond upon Petitioner, STEVEN
CHAUNCY, is appropriate pursuant to Rule 9.310(c) of the Florida Rules of Appellate Procedure (doc.
105). The Court further found that determining the amount and conditions of said bond would be
appropriate after the Court heard the Motion for Relief for Newly Discovered Evidence (doc. 105).

3. On January 9, 2020, at the end of the hearing on Petitioner’s Motion for Relief for Newly

Discovered Evidence, the Court ruled in open court that an Order Amending Order Granting Motion to
Stay Proceedings Pending Appeal should be entered requiring a One Million Five Hundred Thousand
Dollars ($1,500,000,00) bond based upon the Inventory of the Estate (doc, 121).

4, According to the Inventory filed December 27, 2019, the Estate consists of approximately
$187,433.60 of funds on deposit with federally insured financial institutions, plus $883,638.08 in an
account at Merril] Lynch (doc. 114). At the time of this writing, it is not clear whether the Merrill Lynch
Account includes stocks, bonds, mutual funds or certificates of deposit. Petitioner, STEVEN
CHAUNCY, requested a Merrill Lynch account statement from the Personal Representative but none was
provided.

5. Rule 9.310(a) of the Florida Rules of Appellate Procedure provides that a stay pending
review may be conditioned on the posting of a good and sufficient bond, other conditions, or both. Rule
9.310(b) of the Florida Rules of Appellate Procedure provides that if the order is a judgment solely for the
payment of money, a party may obtain an automatic stay of executions pending review, without the
necessity of a motion or order, by posting a good and sufficient bond equal to the principal amount of the
judgment plus twice the statutory rate of interest on judgments on the total amount on which the party has
an obligation to pay interest. Rule 9.310(c)(1) of the Florida Rules of Appellate Procedure defines a
“good and sufficient bond” as a bond with a principal and a surety company authorized to do business in
the State of Florida, or cash deposited in the circuit court clerk’s office, The Florida Rules of Appellate
Procedure further provide that the lower tribunal shall have continuing jurisdiction to determine the actual
sufficiency of any such bond. Rule 9.310(c)(1), Fla. R. App. P. (emphasis added).

6. Pursuant to Rule 9.310 of the Florida Rules of Appellate Procedure, a trial court is
authorized to require an appellant to post a bond to protect the appellee from injury incurred as a result of
the stay when appeals are taken from nonmonetary judgments or orders. The purpose of such a bond is to
protect the party in whose favor judgment was entered by ensuring that the judgment will be complied
with if it is affirmed. Cohn v. Reiss, 615 So.2d 173 (Fla. 4th DCA 1993); Padian v. Pabian, 469 So.2d

189 (Fla. 4th DCA 1985).
7. Thus, the Court must determine the amount of a good and sufficient bond or other
conditions that are sufficient to protect the Appellee from injury incurred as a result of the stay. In the
case at bar, the appeal is taken from a nonmonetary judgment. There is no risk that a monetary judgment
will not be complied with if the order is confirmed. In fact, the purpose of the stay in this case is to
maintain the status quo pending appeal. The Appellant has no access to or authority over the Estate assets,
On the contrary, the Appellee is the party with access to the Estate assets as Personal Representative. If
there were no stay, the Appellee would have the ability to distribute the assets of the Estate, rendering the
appeal meaningless.

g. The Last Will and Testament dated July 6, 2018 (“Will”), admitted by the Court on
October 1, 2019 (doc, 88), provides two specific devises of ten thousand dollars each to Louise M.
Drinnan and Barry L. Gerdes (doc. 7.5). The Will distributes the rest, residue and remainder of the
decedent’s estate to Personal Representative, DENNIS LEE GORDEN, as trustee of the ADDISON
WOOLEN MCNAIRY TESTAMENTARY TRUST (“Trust”) (doc. 7.5). The Trust is a naked trust which
does not have any identifiable beneficiaries (doc. 7.5). The purpose of the Trust is to “do good works” as
DENNIS LEE GORDEN sees fit (doc. 7.5). The Trust specifically states: that DENNIS LEE GORDEN
can register Trust assets in DENNIS LEE GORDEN’s name without disclosing the trust relationship,
DENNIS LEE GORDEN does not have to account to the decedent or anyone else and DENNIS LEE
GORDEN is released from any fiduciary duties (doc. 7.5), Thus, the only identifiable beneficiaries of
the decedent’s Will are Louise M. Drinnan and Barry L. Gerdes (doc. 7.5).

9. The only possible injury Appellee/Personal Representative/Trustee, DENNIS LEE
GORDEN, may incur as a result of the stay is the possible diminution in the value of the marketable
securities in the Estate, pending the appeal. Otherwise, there are no other potential injuries to Appellee as
a result of the stay which require a bond to protect against.

WHEREFORE, Petitioner STEVEN CHAUNCY respectfully requests this Court to reconsider

the ruling it made in open court to set bond at $1,500,000.00, Instead, Petitioner requests this Court

 
consider the actual amount of potential damages Appellce may incur as a result of the stay and set bond or

other conditions accordingly.
ela,
Signed on this | ay day of January, 2020.

ASTRID DE PARRY, P.A.

ihe WAY

By: Alyson G, Mbrelli, Esquire’
Florida Bar Mo. 296326
107 East Church Street
DeLand, FL 32724
Phone: (386) 736-1223
Facsimile: (386) 736-1022
Email address: email@delandattorney.com

Secondary email: astriddeparry@gmail.com
Attorney for STEVEN CHAUNCY

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by email

through the electronic portal to Jerry B. Wells, Esquire, attorney for Dennis Lee Gordon, 127 Magnolia
Ave., Daytona Beach, FL 32114. Email: eservejerrywells@cflar.com and jerrywellsassist(@ecl).rr.com this

V\"" day of January, 2020,
Aly Wry

Alyson G. Mer Esq.

TAWP Does\Chauncy, Steven\Estate of Addison W. McNairy\Pleadings\Drafts\Motion for Reconsideration of Court Ruling.docx

 
Filing # 104133702 E-Filed 03/01/2020 02:12:39 PM

IN THE CIRCUIT COURT FOR VOLUSIA COUNTY, FLORIDA PROBATE DIVISION
IN RE; ESTATE OF

 

 

ADDISON WOOLLEN MCNAIRY, File No.:; 2018-11957 -PRDL
Deceased Division: to
/
ADVERSARIAL PROCEEDING
DENNIS LEE GORDEN,
Petitioner/Counter-Respondent
v.
STEVEN CHAUNCY

Respondent/Counter-Petitioner
Vv,
Unkown Heirs of Addison Woollen
McNairy, Deceased and Dennis Lee Gorden,
Respondents

/
STIPULATION

 

This stipulation is by and between Dennis Lee Gorden, Petitioner and Steven Chauncy,
Respondent through the undersigned counsel, who hereby stipulate and agree as follows:

1. The parties have reached a settlement of all issues including the dismissal of the appeal case
filed by Steven Chauncy. Fifth District Court of Appeal Case No. 5D19-2507,

2, The appeal case, Fifth District Court of Appeal Case No. 5D19-2507, was dismissed pursuant
to the Order dated February 27, 2020, copy of the Order being attached hereto.

3. Pursuant to said Order dismissing appeal, the stay granted in this case on November 26,
2019 is now invalid and unenforceable.

4, The parties agree to the entry of an Order in the form as attached hereto without further notice
or hearing.

In witness hereof, the Petitioner and Respondent through their undersigned counsel by their
hands and seals,

pated 420/L Dated; 2|24|20

a EX Un AAAA

 

JERRY B. WELLS ASTRID De PAR RY, B.A.

JERRY B, WELLS, P.L. Florida Bar No, 296326

127 Magnolia Avenue 107 East Church Street

Daytona Beach, FL 32114 Deland, Florida 32724

(386) 253-3676 (386) 736-1223

Florida Bar No. 139835 Email: email@delandattorney.com

Attorney for Petitioner Attorney for Respondent

 
IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
FIFTH DISTRICT

STEVEN CHAUNCY,

Appellant,
V. CASE NO. §D19-2507

DENNIS LEE GORDEN
AND UNKNOWN HEIRS
OF ADDISON WOOLLEN
MCNAIRY, DECEASED,

Appellee.

 

DATE: February 27, 2020
BY ORDER OF THE COURT:
ORDERED that the Joint Stipulation for Dismissal, filed February 26,

2020, is accepted and the above-styled cause is dismissed.

! hereby certify that the foregoing is
(a true copy of) the original Court order,

ate
ET x

Lf ube Sop

e

    

SANDRA B. WILLIAMS, CLERK
cc:
Carol B. Shannin Jerry B. Wells

Nicholas A. Shannin
KERRY |, EVANDER
CHIEF JUDGE

RICHARD 8, ORFINGER SANDRA 8. WILLIAMS
JAY P. COHEN CLERK

F, RAND WALLIS

BRIAN D, LAMBERT

JAMES A. EOWARDS

 

CHARLES R, CRAWFORO
ERIC J, EISNAUGLE MARSHAL
JOHN M. HARRIS DISTRICT COURT OF APPEAL
JAMIE R, GROSSHANS FIFTH DISTRICT
MEREDITH L, SASSO
DAN TRAVER 300 SOUTH BEACH STREET
suooes DAYTONA BEACH, FLORIDA 32114

(386) 947-1500 COURT
(386) 265-8600 CLERK

MEMORANDUM

To: The Clerk of the Circuit Court or Administrative Agency Addressed

From: Sandra B. Williams, Clerk
Fifth District Court of Appeal

By: Deputy Clerk
SUBJECT: FINAL ORDER

Date: March 17, 2020

Fifth DCA No.: 5D19-2507

County of Origin: Volusia

Trial Court No.: 2018-11957-PRDL

 

Pursuant to the provisions of Rule 9.350(c), Florida Rules of Appellate
Procedure, attached is a conformed copy of the Final Order of this Court disposing of

the subject Appeal. Please take the necessary action to adjust your records consistent
with such order.

NO MANDATE WILL BE ISSUED IN THIS CAUSE

41 40 U3

87 39

14°A19 Vist IOA 1UH09 419 8
23
ZO eZ) Wd LI WH Cae

LM

FAX NUMBER (388) 947-4562
EMAIL ADDRESS Sdca@ficauris.org
IN THE CIRCUIT COURT FOR VOLUSIA_COUNTY, FLORIDA PROBATE DIVISION

IN RE: ESTATE OF
ADDISON WOOLLEN MCNAIRY, File No.: 2018-11957 -PRDL
Deceased Division: 10

ADVERSARIAL PROCEEDING
DENNIS LEE GORDEN,
Petitioner/Counter-Respondent

Vv,

STEVEN CHAUNCY
Respondent/Counter-Petitioner

Vv.

Unkown Heirs of Addison Woollen

McNairy, Deceased and Dennis Lee Gorden,
Respondents

ORDER CANCELLING STAY

THIS MATTER having come before the Court upon the stipulation of the parties, the Court

being duly advised in the premises and finding good cause therefore, it is hereby:
ORDERED AND ADJUDGED

1. The stay granted in that certain Order Granting Motion to Stay Proceedings Pending Appeal

dated November 26, 2019 is hereby cancelled and of no force or effect.

ORDERED at Deland, Florida on , 2020

 

e-Signed 3/2/2020 10:21 AM 2018 11957 PRDL

MARGARET W. HUDSON
CIRCUIT JUDGE

03/02/2020 10:21:46 AM Clerk of the Circuit Court, Volusia County, Florida
cc: Alyson G. Morelli, Esquire
Jerry B. Wells, Esquire
Dear Judge Hudson,

| am writing to share with you my concern on your ruling on the matter concerning the administrative
probate of the estate of Addison Woolen McNairy case # 2018-11957- PRDL. | fully understand you have
a difficult job. Your, job which I should not be required to remind you, Is to rule fairly and impartially on
the matters brought before you and to serve the people that come before you with empathy, due
process and a desire to obtain the total truth about the Issues brought before the court. You obviously
have no idea about the truth of this Issue. | respectfully feel that your ruling In this matter fs wrong, a

travesty, and a miscarriage of Justice,

I read on the intemet that for you to read my letter, | must give a copy to all the parties. | can assure you
| will personally deliver Wells, Clower, and.Stack, a copy of this letter in a sealed envelope just as | have
left a copy in your office, and the office of Chief Judge Zambrano of the 7" Judictal District. In due time
allthe current members of the Volusia County Bar and the Office of the Florida Bar, the Florida
Supreme. Court, and perhaps the Governor's office of Florida, and the local Daytona Beach newspaper
will recelve a copy by email. isn’t freedom of speech and press a great thing?

Your preposterous order of July 5, 2019 in this matter has enabled and validated three men one being a
slick talking lawyer, Jerry 8, Wells, that are all Halifax Yacht club buddies, and personal friends with one
another to conspire, mislead:and:trick a- demented 98-year-old man to attain the economic benefits of
his estate. Mr. Addison McNairy, the decedent was legally blind, deaf, confined to.a motorized chair and
diagnosed with dementia‘and:COPD of which he ultimately died. All these shenanigans took place in ,
secrecy without the knowledge of Mr. MeNairy's power of attorney which was In effect at the time the
petitioner, Dennis Lee Gorden (July 6, 2018) took Mr. McNalry to attorney Well’s office some-five:wéeks
before his death to draft a subsequent Testamentary Will -Trust allegedly negating Mr. MicNalry’s
directives In the Will of May of 2007. With your ruling of July 5, 2019 which In your order erroneously
lists the hearing date as May 23, 2019 the decedents estate is awarded to one individual, Dennis Lee
Gorden, to do “Good Works” a man that befriended the decedent in 2016 after my mother's incapacity,
due to onset aggressive dementia, disallowing her to continue to take care of the decedent’s affairs as
she had done for years. Mr, Gorden has past criminal charges, Is a professed used car Salesman, and a
scheming scum bucket, but of course being a scum bucket Is not Illegal and Is apparently inadmissible in
a court. Gorden has no history that supports him being a charitable man. On July 2, 2018, Gorden took
the decedent to the Halifax Hospital emergency room because of a fall, disorientation, and slurring of
speech. The medical report states the 98-year-old decedent had {AMS) altered mental status. Four days
later Gorden took the decedent to Wells to Initiate the Testamentary Will-Trust of July 6, 2018,

| sincerely hope you adequately read the documents that were submitted in this matter and just didn’t
listen and shift the research of this case to an Intern or law clerk to assist In making sucha Forrendous
ruling. Attorney Mike Clower drafted Wills In 2007 for both my mother In Octeber,2007 and her iife-iong

companion, Mr. Addison McNairy in May 2007. The couple essentially left one another their assets, with
ond tullng you Have now 2

   
 

DEFENDANT’S
EXHIBIT
2

the cxeeption, of ai annuity my mother beaueathed to me. in vour wisdom

Pre TA

ENGAD 800-631-6!
awarded my mother’s home bequeathed to Mr. McNairy to.a mere casual acquaintance, Do you
serlously consider that type of decision justice and the right thing to do?

Now, let’s talk about attorney Mike Clower, with your ruling, that now labels him as 8 perjurer and a fiar.
What under god’s green earth does this attorney have to lle about or be biased about?? What would be
his motive? He verified three times he executed the Will of 2007 according to Flordia Statutes, He first
verified by notarizing and signing the Will in 2007, secondly, he drafted an affidavit in December 2018
stating he properly executed the decedent's 2007 Wil, and thirdly he testified before you that he
properly executed the 2007 WIll. Do you really believe Mike Clower lied all these times? Do you really
have the audacity to reject and implicate a practicing attorney In your court with of 42 years, solid
experience, with good standing and no disciplinary history as an out and out liar? What facts do you
base the alleged “short cuts” you have attributed to Mr. Clower? Your patronizing statement that both
witnesses are credible is an absolute ludicrous Statement; you stated In your order attorney Clower took
“short cuts” and therefore, did not execute the 2007 Will properly. Absolutely, no doubt you implied he
is a liar. You further sated you were going to take the matter under advisement which even a lay person
knows you didn’t have the guts to decide from the bench In front of the parties.. Your ruse of a fair
ruling negates my standing as an heir to the 2007 Will because you'denledit's validity. Because the
attomey Crafting the Will according to your Implied written opinion is negligent, a ilar, and a perjurer
that Improperly executed the decedent's 2007 WHI,

Further to the point of unbellevability of your decision, Clower would have had to violate the law three
times when he allegedly negligently, drafted the Will of 2007, which he took to the Halifax Yacht Club to

have the decedent sign.

i. He notarized the Will without either decedent or the witnesses, or both not being present.

2. He had the decedent sign the Will without the witnesses.
3. He had the witnesses sign the Will without the decedent.

Do you really think Mr. Clower did this? If 50, are you going to sanction or report Mike Clower's
unethical behavior and negligence to the Flordia Bar? | promise you | will be communicating this debacle
of Justice to the Flordia Bar. What does this ruling say to all the other attorneys in your judicial district?
if an attorney can’t remember how he or she executed a will 12 years ago or longer, they must be a Ilar?
A lay witness that you never met before, with documented facts before you that substantlate that he
lied about his sworn diametrical statements of 2007 and 2018 li this matter, you believe his testimony
because ‘he looks credible’ and states he remembers where ‘everyone was sitting’. These are the facts
you are ruining an attorney's reputation over. You absolutely have no substantial proof to give the lay
witness more weight to his testimony than a long time Flordia attomey In the good Standing with the
Volusta County Bar, and Flordia Bar, Mr. Clower swore three times he executed the decedent's Will
properly. You threw Mike Clower under the bus for no valid reason. Clower, by all account Is a respected
attorney and officer of the court who was just simply doing his job, You allowed Wells to demean, cail
Mr. Clower, a liar, negligent, lazy and Incompetent without stopping Wells from the relentless tirade and
berating of attorney Clower in open court. You have now validated Wells beratement of attomey
Clower. Just so you know, | have a: recording of thedune 10, 2019 hearing that substantiates what Iam
stating. Apparently, the digital recording department at the Deland Court House Informed me these
hearings are not recorded or videoed. | can see why there is no recording, you were obviously trying to

hide this incompetent ruling and wanted no evidence to contradict your written opinion and order,
What Is vour motive? Near the end of the hearing you stated to evervone present “what da tde naytd
Aren't you the judge and you have to ask the attorney's what to do next? You allowed Wells to control
every aspect of the courtroom.

Now let's turn the attention to the witness Michael Main. Main swore and signed the Will of 2007 as a
witness. In November of 2018, Gorden and Wells initiated contact with Main approximately 12 years
later to facilitate Main In recanting his witnessing of the 2007 Will. Now who is lying? Main swears to
one legal document in 2007 and files an affidavit swearing to something different In 2018. Main Isa
close friend with Gorden who now. with your misguided ruling has enabled, by hls. false-testimony, his
personal friends, Wells and Gorden to reap the economic benefit and control of approximately a 1.2-
million-dollar estate of the decedent. Can you not comprehend Main has a clear motive because his
documented close friend is now Inheriting a substantial amount of money?

You give validity to Main and stated he is credible because you believe he referred to more detalts in his
testimony, Could it be possible that Walls over the prolonged amount of time it took you to hear this
case provided detalied preparation to Main for his so-called detailed answers? Do you remember the
details of the first cases you presided over Starting in 2006? Are you aware Wells is Personal friends with
Main and Gorden? Wells certainly will receive Substantial economic gain for his services. Are you naive
or Immune to the fact Gorden now has every opportunity to-reward Main for his: Perjured testimony?’
Really illogical and suspect. Appears to be the best of all worlds for all the Involved Yacht Club buddies,

don’t you think? I see you were one time named woman of the year at the Halifax Yacht Club,
Congratulations on that award.

| was a long-time high school principal, and over the years trust me | have seen, lying, deceit scheming,
trickery, half-truths, relentless greed, and so many flaws of human nature. | was fortunate over the
years | developed a process to recognize “truth by omission” and know when the wool was being pulled
over my eyes. | wish you had somehow demonstrated the same Skill In this matter. My mother spent
over 43 years of her life with Mr. McNairy ( pictures enclosed) and when they were of sound mind In
2007, and they made thelr Joint decisions and cholces on how to distribute their property and assets, it —
was not to allow some carpetbagger and rogue lawyer to attain the assets belonging to either of them.
They bath believed they had solid and valid Wills prepared by attorney Clower. According to your
brilllant ruling the decedent paid Mr. Clower for an invalid Will in 2007. Makes perfect sense, | guess my
mother’s Will Is Invalid too because It was drafted. by Mr. Clower and | must refund my economic
inheritance to some unknow reciplent of your choice, this logic is just as absurd and ridiculous as your
July 5, order. Perhaps every Will attorney Clower has made Is-Invalid. If | was attorney Clower | would be

livid with your implications.

As eloquent and knowledgeable as you apparently think Wells is and the obvious bias you showed
towards him at the hearing, he is no -where near the honorable man he masquerades to be, Why do you
think a man like Wells, with any sense of integrity stated In the presence of others individual's my
mother was ‘Just a girlfriend and the decedent didn’t really care about her he had two other women?
What kind of honorable man does such a thing? Fill In the blank for yourself. Her only fault Is: dementia
claimed her life eight months before-her life-long companion, the:decedent. You have robbed me of my
rightful inheritance without the decency to grant me my day in court to contest the coerced and undue
influence imposed on the decedent in drafting the Will of 2018. You have enabled Gorden to deny the
decedent and my mother their destred wishes of thelr remains after their death, He has destroyed the
memories of two lifelong companions and those that loved them. To exacerbate the issue Gorden took
the decedent’s ashes which dented my mother and her companion to have their ashes spread together
In the Halifax River per their wishes. Wells, In his callous manner suggested for me to give Gorden my
mother’s ashes and he would have them spread with the decedent's ashes. Unbelievable Individuals,

One of my close friends has been elected numerous times to the same position that you currently as a
circult Judge In Davidson County, Tennessee. | am thankful he applies common sense and would never
make such an arbitrary fact less rullng based on something more than the ‘witness knew where
everyone was sitting’, Such a baseless ruling surly would adversely and unnecessarily punish someone
entitled to an Inheritance, as well as the attorneys he serves in his judicial district in Tennessee.

My former counsel Mr, Melvin Stack filed a motion for a rehearing. Which you have denied. | guess you
will chalk this letter up to lam just another disgruntled losing client. 1 am far more than disgruntled; | am
disgusted and know home cooking when | see It. In my opinion, you are an embarrassment to the

judicial branch of government In state of Florida.

Furthermore, adding to the complete farce of this whole matter, the Will of July 6, 2018 states on page 2
item 3. The 98-year-old demented decedent attests he “has no living family and has no living relatives“,
For that reason, ‘he has no beneficiarles to be cared for necessary distribution from this Trust, | have
known my trustee (Gorden) for a long period of time (2 years) and he knows what | would want done’.
Truth be told Gorden was a casual acquaintance that had morning coffee with the decedent that began
after my mother’s physical demise in 2016. Subsequently, Gorden took control of the decedent's life.

My mother and | have Personally known the decedent for 40 years plus and | know for a fact the
decedent did not want his estate settled in this manner. Also, | have verified by ancestry. com the
decedent has 22 living relatives in Greensboro, North Carolina, his hometown, of which | have Personally
communicated with two first cousins and one second cousin. Why did Wells not even check to see if the
decedent had any living relatives? The answer Is obvious. For that matter why did the court not inquire
with Wells lf the decedent had any living relatives before awarding a 1.2-million-dollar estate toa bunch
of conspiring, deceptive, and greedy Individuals. You have allowed it. What a combination of

buffoonery. A disgrace}

In closing, this is not over with me, @5 sure as the sun comes up each day, whoever you are accountable
to, other than the voters, the Flordia Bar will hear my perception about this kangaroo court Image.
Circuit court Judges In Flordia are apparently like Teflon; nothing sticks on them. The g00d thing about
me not being in the legal profession and just a lay person, | have not had to restrict my dialogue to the
legal vocabulary. } can do something that Is not the apparent norm in your court; Just TELL THE PLAIN
TRUTH. } am 100% confident nothing will come of my dismay and public complaint in this Matter, but
what the hell, | am losing a 1.2 million-dollar estate that by all reasonable rights |am entitled; to a bunch
of cronies and liars without ever be granted an opportunity to get to the heart of the Issue ina court of
law, { still have my Integrity. | can accept my fate and live with your preposterous outrageous decision;
Can you live with your decision? | guess this letter will have to be worth 1.2 million dollars. Try to think

ree clear your mind, ft has certainly been fogged to this point. Have a Bood day.
Dr.’SteVen cific - *)

Copies: Jerry Wells, Mike Clower, Melvin Stack, Raul Zambrano
admin asst

From: Steve Chauncy <chauncys6O@gmail.com>

Sent: Wednesday, March 10, 2021 3:03 PM

To: admin asst

Subject: Re: Chauncy v. Main case #6:21-cv-00158-Orl-78-EJK

To whom it concerns:

| understand the rules. Thank you for the offer to share the Pro Se handbook. | have access to the documents and read
quite well.

The defendant/ has had 3 weeks ( February 24 to reply, please do not insult me by attempting to intimidate by what the
‘court will or will not like’. | could convey to the court, your response is untimely, so would the court see your delay
favorably? lin no way refused to speak to Attorney Morello, as implied. | am not obligated to jump at your beckon call.
The due date of response to the court is March 24th. Accordingly, there is sufficient time for any response. Once again,
you may send proposed dates for the mutually required phone conference. Thanks

SC

Sent from my iPhone

On Mar 10, 2021, at 1:19 PM, admin asst <adminasst@fcmesq.com> wrote:

Dear Mr. Chauncy,

Please be informed that you have an obligation to speak with Mr. Morello before he files his
Responsive Motion in Federal Court. Motion is due by the early part of next week. | have attached L. R.
3.01(g) for your review. The court will likely not look kindly on you refusal to speak to Mr. Morello
pursuant to his obligations under Federal Rules. The call should last 10 minutes or less. | have also
attached the Middle District’s Pro Se Handbook for your reference.

Thank you,

Amber Dickens

Administrative Legal Assistant to
Frederick C. Morello Esq.
Frederick C. Morello P.A.

111 N. Frederick Avenue 2" Floor
Daytona Beach, Fl 32114
386-252-0754

From: Steve Chauncy [mailto:chauncys60@gmail.com]

Sent: Wednesday, March 10, 2021 1:54 PM

To: admin asst <adminasst@fcmesq.com>

Subject: Re: Chauncy v. Main case #6:21-cv-00158-Orl-78-EJK

Good afternoon, Ms. Dickens: | received your voicemail and e mail follow up relative to the Main Federal

Law suit. DEFENDANT’S
EXHIBIT
3

       

PENGAD 600-631-6989
| understand and appreciate the request for Attorney Morello to speak with me by phone prior to
initiating a motion to the court. Unfortunately, | have conflicts until after Tuesday, March 17,

| am confident this temporary delay will allow Attorney Morello to adequately prepare for the zoom
hearing against the HRYC in behalf of his client Dennis Lee Gorden, a close friend of the now defendant
Michael Main. (Just a coincidence | am sure) the delay should provide sufficient time to research the
ethical and professional responsibilities associated in this representation to discuss with Attorney
Morello prior to any motion to the court on this matter. L.R. 3.01 (g),Feel free to propose any dates post
March 17, and to set up a time for a brief phone conference with Attorney Morello. Have yourself a
great day.

Kindest Regards,
Steven Chauncy

Sent from my iPhone

On Mar 10, 2021, at 11:03 AM, admin asst <adminasst@fcmesg.com> wrote:

Good Morning Dr. Chauncy,

Mr. Morello has been retained to represent Mr. Michael Main in the federal
case #6:21-cv-00158-Orl-78-EJK. Pursuant to federal rules, Attorney Morello and you
must confer by telephone before he files a motion, pursuant to L.R. 3.01(g). Please let
me know when is a good time to set up the conference for this afternoon.

Thank you,

Amber Dickens

Administrative Legal Assistant to
Frederick C. Morello Esq.
Frederick C. Morello P.A.

111 N. Frederick Avenue 2" Floor
Daytona Beach, Fl 32114
386-252-0754

<Local Rule 3.01(g).pdf>
<Pro-Se-Handbook.pdf>
